DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 07/30/2021. Claims 1-3, 5, 10-13, 15, 20 and 27 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 10-13, 15, 20 and 27 are allowed.
Regarding to claim 1 and 10, the best prior art found during the prosecution of the application, De Rosa et al Patent Application No.: ( US 2018/0375568Al) hereinafter referred as De Rosa, in view of Trapero WIPO No.: ( WO 2017/042403 Al) which uses as language translation the US Patent Application No.: ( US 2018/0253092 Al) hereinafter referred as Trapero.  De Rosa discloses the core network and/or the aerial traffic management system facilitates authentication of the UAV to the core network based at least on the authentication data provided by the UAV. In this regard, the core network may communicate with the aerial traffic management system to authenticate the UAV to the core network. The core network may store, maintain, and/or otherwise have access to profiles of subscribed users and/or UEs and may provide information associated with such profiles to the aerial traffic management system, and the aerial traffic management system may coordinate accessibility of UAVs to the RAN  based on the information from the core network. Trapero discloses the authentication system of the aerial vehicle will be the same as that currently used in mobile devices, this authentication is done with the aerial vehicle identification (IMSI, MSIDN, IMEI, UNAS, UAV ID or any other identifier) and identification is made by the EIR (Equipment Identity Register) which is a system developed for mobile network operators to minimize the risk of fraud. The only exception in this authentication with respect to a mobile device is that for UAVs a unique identifier for the unmanned aerial vehicles is used called UAVID. The drone itself sends, via the mobile network, the requests for authentication and authorization of the flight and the events to the CCSU for processing the information. The CCSU is also communicated with for the active or passive monitoring of the UAV. All such UAV-CCSU communications are made through the mobile network.  However, De Rosa and Trapero fail to teach the unmanned aerial vehicle access method 1 and 10 as a whole and further defined by the latest amendments filed on 07/30/2021. Therefore, claims 1 and 10 are held allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642